Case 2:18-cv-14299-JEM Document 69 Entered on FLSD Docket 09/15/2020 Page 1 of 1



                       UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF FLORIDA
                                FT. PIERCE DIVISION

                  Case Number: 18-14299-CIV-MARTINEZ-MAYNARD

  L.H., et al.,

         Plaintiffs,

  vs.

  OKEECHOBEE COUNTY SCHOOL BOARD,

        Defendant.
  _____________________________________________/

                       ORDER ADOPTING MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

         Before the Court is Magistrate Judge Shaniek M. Maynard’s Report and

  Recommendation [ECF No. 68] on Plaintiffs’ Motion to Dismiss [ECF No. 58]

  Defendant’s counterclaim [ECF No. 57]. This Court has reviewed the record and

  notes that no objections have been filed. After careful consideration, it is:

         ORDERED and ADJUDGED that

         1.       The Report and Recommendation [ECF No. 68] is AFFIRMED and

  ADOPTED.

         2.       Plaintiffs’ Motion to Dismiss [ECF No. 58] is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 15th day of

  September, 2020.



                                                ____________________________________
                                                JOSE E. MARTINEZ
                                                UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Maynard
  All Counsel of Record
